EXHIBIT 10.2

 

BIOJECT MEDICAL TECHNOLOGIES INC.

RESTATED 1992 STOCK INCENTIVE PLAN

(AS AMENDED AS OF SEPTEMBER 13, 2001, MARCH 13, 2003 AND APRIL 26, 2005)

 

1.                                      Purpose.  The purpose of this Restated
1992 Stock Incentive Plan (the “Plan”) is to enable Bioject Medical Technologies
Inc., an Oregon corporation (the “Company”), to attract and retain the services
of (a) selected employees, officers and directors of the Company or of any
parent or subsidiary corporation of the Company, and (b) selected nonemployee
agents, consultants, advisers and independent contractors of the Company or any
parent or subsidiary.

 

2.                                      Shares Subject to the Plan.  Subject to
adjustment as provided below and in paragraph 11, up to 3,900,000 shares of
Common Stock of the Company (the “Shares”) shall be offered and issued under the
Plan.  If an option or a stock appreciation right granted under the Plan
expires, terminates or is cancelled, the unissued Shares subject to such option
or stock appreciation right shall again be available under the Plan.  If Shares
sold or awarded as a bonus under the Plan are forfeited to the Company or
repurchased by the Company, the number of Shares forfeited or repurchased shall
again be available under the Plan.

 

3.                                      Effective Date and Duration of Plan.

 

(a)                                  Effective Date.  The Plan shall become
effective when adopted by the Board of Directors of the Company (the “Board”). 
However, no option granted under the Plan shall become exercisable until the
Plan is approved by the affirmative vote of the holders of a majority of the
Common Stock of the Company represented at a shareholder meeting at which a
quorum is present, and any such awards under the Plan prior to such approval
shall be conditioned on and subject to such approval.  Subject to this
limitation, options and stock appreciation rights may be granted and Shares may
be awarded as bonuses or sold under the Plan at any time after the effective
date and before termination of the Plan.

 

(b)                                 Duration.  No options or stock appreciation
rights may be granted under the Plan, no stock bonuses may be awarded under the
Plan, and no Shares may be sold pursuant to paragraph 8 of the Plan on or after
June 30, 2010.  However, the Plan shall continue in effect until all Shares
available for issuance under the Plan have been issued and all restrictions on
such Shares have lapsed.  The Board may suspend or terminate the Plan at any
time, except with respect to options, stock appreciation rights and Shares
subject to restrictions then outstanding under the Plan.  Termination shall not
affect any outstanding options, stock appreciation rights, any right of the
Company to repurchase Shares or the forfeitability of Shares issued under the
Plan.

 

4.                                      Administration.

 

(a)                                  The Plan shall be administered by a
committee appointed by the Board consisting of not less than two directors (the
“Committee”).  The Committee shall determine and designate from time to time the
individuals to whom awards shall be made, the amount of the awards, and the
other terms and conditions of the awards; provided, however, that only the Board
may amend or terminate the Plan as provided in paragraphs 3 and 14.  At any time
when the officers and directors of the Company are subject to Section 16(b) of
the Securities Exchange Act of 1934 (the “Exchange Act”), the Committee shall
consist solely of “non-employee” directors as such term is defined from time to
time in SEC Rule 16b-3(b)(3)(i) or successor rule.  No member of the Committee
shall be eligible to receive any award under the Plan while such person serves
as a Committee member, except pursuant to paragraph 10.

 

(b)                                 Subject to the provisions of the Plan, the
Committee may from time to time adopt and amend rules and regulations relating
to administration of the Plan, advance the lapse of any waiting period,
accelerate any vesting or exercise date, waive or modify any restriction
applicable to Shares (except those

 

1

--------------------------------------------------------------------------------


 

restrictions imposed by law) and make all other determinations in the judgment
of the Committee necessary or desirable for the administration of the Plan.  The
interpretation and construction of the provisions of the Plan and related
agreements by the Committee shall be final and conclusive.  The Committee may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan or in any related agreement in the manner and to the extent it shall deem
expedient to carry the Plan into effect, and it shall be the sole and final
judge of such expediency.

 

(c)                                  Notwithstanding anything to the contrary
contained in this paragraph 4, the Board of Directors may delegate to the Chief
Executive Officer of the Company, as a one-member committee of the Board of
Directors, the authority to grant awards to any eligible employee who is not, at
the time of such grant, subject to the reporting requirements and liability
provisions contained in Section 16 of the Securities Exchange Act of 1934 and
the regulations thereunder.

 

5.                                      Types of Awards; Eligibility.  The
Committee may, from time to time, take the following actions under the Plan: 
(i) grant Incentive Stock Options as defined in Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), as provided in paragraph 6(b);
(ii) grant options other than Incentive Stock Options (“Nonstatutory Stock
Options”) as provided in paragraph 6(c); (iii) award stock bonuses as provided
in paragraph 7; (iv) sell Shares as provided in paragraph 8; and (v) grant stock
appreciation rights as provided in paragraph 9.  Any such awards may be made to
employees (including employees who are officers or directors) of the Company or
of any parent or subsidiary corporation of the Company, and to other individuals
described in paragraph 1 who the Committee believes have made or will make an
important contribution to the Company or its parent or subsidiaries; provided,
however, that only employees of the Company or a parent or subsidiary shall be
eligible to receive Incentive Stock Options under the Plan, and, provided
further, that directors who are not employees shall receive awards only pursuant
to paragraph 10.  The Committee shall select the individuals to whom awards
shall be made and shall specify the action taken with respect to each individual
to whom an award is made under the Plan.  At the discretion of the Committee, an
individual may be given an election to surrender an award in exchange for the
grant of a new award.  No employee may be granted options or stock appreciation
rights under the Plan for more than 200,000 shares of Common Stock in any
calendar year.

 

6.                                      Option Grants.

 

(a)                                  Grant.  Each option granted under the Plan
shall be evidenced by a stock option agreement in such form as the Committee
shall prescribe from time to time in accordance with the Plan.  With respect to
each option grant, the Committee shall determine the number of Shares subject to
the option, the option price, the period of the option, and the time or times at
which the option may be exercised and whether the option is an Incentive Stock
Option or a Nonstatutory Stock Option.

 

(b)                                 Incentive Stock Options.  Incentive Stock
Options granted under the Plan shall be subject to the following terms and
conditions:

 

(i)                                     No employee may be granted Incentive
Stock Options under the Plan such that the aggregate fair market value, on the
date of grant, of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by that employee during any calendar year under
the Plan and under any other incentive stock option plan (within the meaning of
Section 422 of the Code) of the Company or of any parent or subsidiary
corporation of the Company exceeds $100,000.

 

(ii)                                  An Incentive Stock Option may be granted
under the Plan to an employee possessing more than 10 percent of the total
combined voting power of all classes of stock of the Company or of any parent or
subsidiary corporation of the Company only if the option price is at least 110
percent of the fair market value, as described in paragraph 6(b)(iv), of the
Shares subject to the option on the date it is granted, and the option by its
terms is not exercisable more than five years from the date of grant.

 

2

--------------------------------------------------------------------------------


 

(iii)                               Subject to paragraphs 6(b)(ii) and 6(d),
Incentive Stock Options granted under the Plan shall continue in effect for the
period fixed by the Committee, except that no Incentive Stock Option shall be
exercisable more than 10 years from the date of grant.

 

(iv)                              The option price per Share shall be determined
by the Committee at the time of grant.  Subject to paragraph 6(b)(ii), the
option price shall not be less than 100 percent of the fair market value of the
Shares covered by the Incentive Stock Option at the date the option is granted. 
The fair market value shall be deemed to be the average of the closing bid and
asked prices for the Common Stock of the Company as reported on the National
Association of Securities Dealers, Inc. Automated Quotation System on the day
preceding the day the option is granted, or if there has been no sale on that
date, on the last preceding date on which a sale occurred, or such other
reported value of the Common Stock of the Company as shall be specified by the
Committee.

 

(v)                                 The Committee may at any time without the
consent of the optionee convert an Incentive Stock Option into a Nonstatutory
Stock Option.

 

(c)                                  Nonstatutory Stock Options.  Nonstatutory
Stock Options shall be subject to the following additional terms and conditions:

 

(i)                                     The option price for Nonstatutory Stock
Options shall be determined by the Committee at the time of grant.  The option
price may not be less than 75 percent of the fair market value of the Shares
covered by the Nonstatutory Stock Option on the date of grant.  The fair market
value of the Shares covered by a Nonstatutory Stock Option shall be determined
pursuant to paragraph 6(b)(iv).

 

(ii)                                  Nonstatutory Stock Options granted under
the Plan shall continue in effect for the period fixed by the Committee.

 

(d)                                 Exercise of Options.  Except as provided in
paragraphs 6(e) and (f) or as determined by the Committee, no option granted
under the Plan may be exercised unless at the time of such exercise the optionee
is employed by or in the service of the Company or any parent or subsidiary
corporation of the Company and shall have been so employed or have provided such
service continuously since the date such option was granted.  Absence on leave
or on account of illness or disability under rules established by the Committee
shall not, however, be deemed an interruption of employment for purposes of the
Plan.  Unless otherwise determined by the Committee, vesting of options shall
not continue during an absence on leave (including an extended illness) or on
account of disability.  Except as provided in paragraphs 6(f), 11 and 12,
options granted under the Plan may vest and be exercised from time to time over
the period stated in each option in such amounts and at such times as shall be
prescribed by the Committee, provided that options shall not be exercised for
fractional shares.  Unless otherwise determined by the Committee, if the
optionee does not exercise an option in any one year with respect to the full
number of Shares to which the optionee is entitled in that year, the optionee’s
rights shall be cumulative and the optionee may purchase those Shares in any
subsequent year during the term of the option.

 

(e)                                  Restrictions on Transfer.  Each option
granted under the Plan by its terms shall be nonassignable and nontransferable
by the optionee, either voluntarily or by operation of law, except by will or by
the laws of descent and distribution of the state or country of the optionee’s
domicile at the time of death, and each option by its terms shall be exercisable
during the optionee’s lifetime only by the optionee; provided, however, that,
with the consent of the Committee, which consent may be withheld in its sole
discretion or conditioned on such requirements as the Committee shall deem
appropriate, an officer or director of the Company who is subject to
Section 16(b) of the Exchange Act may assign or transfer without consideration
all or any portion of a Nonstatutory Stock Option granted under the Plan to such
officer’s or director’s spouse (or former spouse) pursuant to a qualified
domestic relations order.  The holder of any Nonstatutory Stock Option that has
been transferred pursuant to this paragraph 6(e) may be subject to treatment
under tax and securities laws with respect to the transferred option which

 

3

--------------------------------------------------------------------------------


 

differs from the treatment to which the applicable officer or director was
subject with respect to the option prior to the transfer.

 

(f)                                    Termination of Employment or Service.

 

(i)                                     In the event the employment or service
of the optionee by the Company or a parent or subsidiary corporation of the
Company terminates for any reason other than because of death or physical
disability, the option may be exercised at any time prior to the expiration date
of the option or the expiration of three months (one year in the case of
officers and two years in the case of directors) after the date of such
termination, whichever is the shorter period, but only if and to the extent the
optionee was entitled to exercise the option at the date of such termination.

 

(ii)                                  In the event of the termination of the
optionee’s employment or service with the Company or a parent or subsidiary
corporation of the Company because the optionee becomes disabled (within the
meaning of Section 22(e)(3) of the Code), the option may be exercised at any
time prior to the expiration date of the option or the expiration of one year
after the date of such termination, whichever is the shorter period, but only if
and to the extent the optionee was entitled to exercise the option at the date
of such termination.

 

(iii)                               In the event of the death of an optionee
while employed by or providing service to the Company or a parent or subsidiary
corporation of the Company, the option may be exercised at any time prior to the
expiration date of the option or the expiration of one year after the date of
such death, whichever is the shorter period, but only if and to the extent the
optionee was entitled to exercise the option on the date of death, and only by
the person or persons to whom such optionee’s rights under the option shall pass
by the optionee’s will or by the laws of descent and distribution of the state
or country of domicile at the time of death.

 

(iv)                              The Committee, at the time of grant or at any
time thereafter, may extend the three-month and one-year expiration periods any
length of time not later than the original expiration date of the option, and
may increase the portion of an option that is exercisable, subject to such terms
and conditions as the Committee may determine.

 

(v)                                 To the extent that the option of any
deceased optionee or of any optionee whose employment or service terminates is
not exercised within the applicable period, all further rights to purchase
Shares pursuant to such option shall cease and terminate.

 

(g)                                 Purchase of Shares.  Unless the Committee
determines otherwise, Shares may be acquired pursuant to an option only upon
receipt by the Company of notice in writing from the optionee of the optionee’s
intention to exercise, specifying the number of Shares as to which the optionee
desires to exercise the option and the date on which the optionee desires to
complete the transaction, and, if required to comply with the Securities Act of
1933, as amended, or state securities laws, the notice shall include a
representation that it is the optionee’s present intention to acquire the Shares
for investment and not with a view to distribution.  The certificates
representing the Shares shall bear any legends required by the Committee. 
Unless the Committee determines otherwise, on or before the date specified for
completion of the purchase of Shares pursuant to an option, the optionee must
have paid the Company the full purchase price of such Shares in cash (including,
with the consent of the Committee, cash that may be the proceeds of a loan from
the Company), or, with the consent of the Committee, in whole or in part, in
Shares valued at fair market value, as determined pursuant to paragraph
6(b)(iv).  Unless the Committee determines otherwise, all payments made to the
Company in connection with the exercise of an option must be made by a certified
or cashier’s bank check or by the transfer of immediately available federal
funds.  No Shares shall be issued until full payment therefor has been made. 
With the consent of the Committee, an optionee may request the Company to apply
automatically the Shares to be received upon the exercise of a portion of a
stock option (even though stock certificates have not yet been issued) to
satisfy the purchase price for additional portions of the option.  Each optionee
who has exercised an option shall immediately upon notification of the amount
due, if any, pay to the Company in cash amounts necessary to satisfy any
applicable federal, state and local tax withholding

 

4

--------------------------------------------------------------------------------


 

requirements.  If additional withholding is or becomes required beyond any
amount deposited before delivery of the certificates, the optionee shall pay
such amount to the Company on demand.  If the optionee fails to pay the amount
demanded, the Company or any parent or subsidiary corporation of the Company may
withhold that amount from other amounts payable to the optionee by the Company
or the parent or subsidiary corporation, including salary, subject to applicable
law.  With the consent of the Committee, an optionee may deliver Shares to the
Company to satisfy the withholding obligation.

 

7.                                      Stock Bonuses.  The Committee may award
Shares under the Plan as stock bonuses.  Shares awarded as a stock bonus shall
be subject to such terms, conditions, and restrictions as shall be determined by
the Committee, all of which shall be evidenced in a writing signed by the
recipient prior to receiving the bonus Shares.  The Committee may not require
the recipient to pay any monetary consideration other than amounts necessary to
satisfy tax withholding requirements.  The certificates representing the Shares
awarded shall bear any legends required by the Committee.  The Company may
require any recipient of a stock bonus to pay to the Company in cash upon demand
amounts necessary to satisfy any applicable federal, state or local tax
withholding requirements.  If the recipient fails to pay the amount demanded,
the Company or any parent or subsidiary corporation of the Company may withhold
that amount from other amounts payable to the recipient by the Company or the
parent or subsidiary corporation, including salary, subject to applicable law. 
With the consent of the Committee, a recipient may deliver Shares to the Company
to satisfy the withholding obligation.

 

8.                                      Stock Sales.  The Committee may issue
Shares under the Plan for such consideration (including promissory notes and
services) as determined by the Committee, provided that in no event shall the
consideration be less than 75 percent of the fair market value of the Shares at
the time of issuance, determined pursuant to paragraph 6(b)(iv).  Shares issued
under this paragraph 8 shall be subject to the terms, conditions and
restrictions determined by the Committee.  The restrictions may include
restrictions concerning transferability, repurchase by the Company and
forfeiture of the Shares issued, together with such other restrictions as may be
determined by the Committee.  The certificates representing the Shares shall
bear any legends required by the Committee.  The Company may require any
purchaser of stock issued under this paragraph 8 to pay to the Company in cash
upon demand amounts necessary to satisfy any applicable federal, state or local
tax withholding requirements.  If the purchaser fails to pay the amount
demanded, the Company or any parent or subsidiary corporation of the Company may
withhold that amount from other amounts payable to the purchaser by the Company
or any parent or subsidiary corporation, including salary, subject to applicable
law.  With the consent of the Committee, a purchaser may deliver Shares to the
Company to satisfy the withholding obligation.

 

9.                                      Stock Appreciation Rights.

 

(a)                                  Grant.  Stock appreciation rights may be
granted under the Plan by the Committee, subject to such rules, terms, and
conditions as the Committee prescribes.

 

(b)                                 Exercise.

 

(i)                                     A stock appreciation right shall be
exercisable only at the time or times established by the Committee.  If a stock
appreciation right is granted in connection with an option, the stock
appreciation right shall be exercisable only to the extent and on the same
conditions that the related option could be exercised.  Upon exercise of a stock
appreciation right, any option or portion thereof to which the stock
appreciation right relates terminates.  If a stock appreciation right is granted
in connection with an option, upon exercise of the option, the stock
appreciation right or portion thereof to which the option relates terminates.

 

(ii)                                  The Committee may withdraw any stock
appreciation right granted under the Plan at any time and may impose any
conditions upon the exercise of a stock appreciation right or adopt rules and
regulations from time to time affecting the rights of holders of stock
appreciation rights.  Such rules and regulations may govern the right to
exercise stock appreciation rights granted before adoption or amendment of such
rules and regulations as well as stock appreciation rights granted thereafter.

 

5

--------------------------------------------------------------------------------


 

(iii)                               Each stock appreciation right shall entitle
the holder, upon exercise, to receive from the Company in exchange therefor an
amount equal in value to the excess of the fair market value on the date of
exercise of one Share over its fair market value on the date of grant (or, in
the case of a stock appreciation right granted in connection with an option, the
option price per Share under the option to which the stock appreciation right
relates), multiplied by the number of Shares covered by the stock appreciation
right or the option, or portion thereof, that is surrendered.  No stock
appreciation right shall be exercisable at a time that the amount determined
under this subparagraph is negative.  Payment by the Company upon exercise of a
stock appreciation right may be made in Shares valued at fair market value, in
cash, or partly in Shares and partly in cash, all as determined by the
Committee.

 

(iv)                              For purposes of this paragraph 9, the fair
market value of the Shares shall be determined pursuant to paragraph 6(b)(iv),
on the trading day preceding the date the stock appreciation right is exercised.

 

(v)                                 No fractional Shares shall be issued upon
exercise of a stock appreciation right.  In lieu thereof, cash may be paid in an
amount equal to the value of the fraction or, if the Committee shall determine,
the number of Shares may be rounded downward to the next whole Share.

 

(vi)                              Each participant who has exercised a stock
appreciation right shall, upon notification of the amount due, pay to the
Company in cash amounts necessary to satisfy any applicable federal, state or
local tax withholding requirements.  If the participant fails to pay the amount
demanded, the Company or any parent or subsidiary corporation of the Company may
withhold that amount from other amounts payable to the participant by the
Company or any parent or subsidiary corporation, including salary, subject to
applicable law.  With the consent of the Committee, a participant may satisfy
this obligation, in whole or in part, by having the Company withhold from any
Shares to be issued upon the exercise that number of Shares that would satisfy
the withholding amount due or by delivering Shares to the Company to satisfy the
withholding amount.

 

(vii)                           Upon the exercise of a stock appreciation right
for Shares, the number of Shares reserved for issuance under the Plan shall be
reduced by the number of Shares issued.  Cash payments of stock appreciation
rights shall not reduce the number of Shares reserved for issuance under the
Plan.

 

10.                               Restricted Stock Unit Grants to Non-Employee
Directors.

 

(a)                                  Automatic RSU Grants.

 

(i) Immediately after the close of each annual shareholder meeting (commencing
with the 2005 annual meeting), each person then serving as a Non-Employee
Director, including any such person who is elected at such meeting, shall be
automatically granted 3,000 restricted stock units (a “RSU”).  A RSU represents
the unsecured right to require the Company to deliver to the grantee one Share
for each RSU.  A “Non-Employee Director” is a director who is not an employee of
the Company or of any parent or subsidiary corporation of the Company on the
date a grant is made under this paragraph 10; and

 

(ii) Immediately prior to each annual shareholder meeting (commencing with the
2006 annual meeting) each person then serving as a Non-Employee Director shall
automatically be granted a number of RSUs determined by adding the following:
1,000 for each quarterly or annual meeting of the Board of Directors attended
since the prior annual meeting of shareholders; 500 for each quarterly or annual
meeting of a Board committee on which such person serves attended since the
prior annual meeting; 500 for attending the prior annual meeting of
shareholders; and 1,000 for each committee of the Board of Directors for which a
Non-Employee Director served as chairman since the prior annual meeting of
shareholders.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Vesting and Delivery Date.  The RSUs granted
under paragraph 10(a) shall initially be 100% unvested and subject to
forfeiture.  Subject to paragraph 10(d), the RSUs shall vest with respect to
half of the subject Shares six months following the date of grant, with the
remaining Shares to vest on the first anniversary of the date of grant.  The
RSUs shall become vested on the vesting date only if the recipient continues to
be a director of the Company immediately after such vesting date.  The delivery
date for a RSU shall be the date on which such RSU vests.

 

(c)                                  Changes in Capital Structure.  The number
of Shares deliverable with respect to each RSU issued under Section 10(a) is
subject to adjustment as determined by the Board of Directors of the Company as
to the number and kind of shares of stock deliverable upon any merger,
reorganization, consolidation, recapitalization, stock split, combination of
shares, stock dividend, spin-off or other change in the corporate structure
affecting the Shares generally.

 

(d)                                 Acceleration on Change in Control.  If there
is a change in control of the Company, all outstanding but unvested RSUs shall
become immediately vested.  The delivery date shall also accelerate.  “Change in
control” shall mean a “Change in Control Event” as defined in IRS Notice 2005-1
or any successor regulation.

 

(e)                                  Section 409A Compliance.  Grants made under
this Section 10 are intended to comply with the provisions of Section 409A of
the Code and will be administered in a manner consistent with this intent, and,
subject to any restrictions imposed by applicable law and any rules of any stock
exchange or market on which the Company’s securities are listed, the Board of
Directors of the Company will have the right to amend this Section 10 and grants
made under it to comply with Section 409A of the Code (which amendment may be
retroactive to the extent permitted by Section 409A of the Code and may be made
by the Board of Directors of the Company without the consent of the grantee).

 

11.                               Changes in Capital Structure.  If the
outstanding shares of Common Stock of the Company are hereafter increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company or of another corporation by reason of any
recapitalization, reclassification, stock split, combination of shares or
dividend payable in shares, the Committee shall make appropriate adjustments
(i) in the number and kind of shares available for awards under the Plan and in
all other share amounts set forth in the Plan; and (ii) in the number and kind
of shares as to which outstanding options and stock appreciation rights, or
portions thereof then unexercised, shall be exercisable, so that the
participant’s proportionate interest before and after the occurrence of the
event is maintained, provided that this paragraph 11 shall not apply with
respect to transactions referred to in paragraph 12.  The Committee may also
require that any securities issued in respect of or exchanged for Shares issued
hereunder that are subject to restrictions be subject to similar restrictions. 
Notwithstanding the foregoing, the Committee shall have no obligation to effect
any adjustment that would or might result in the issuance of fractional shares,
and any fractional shares resulting from any adjustment may be disregarded or
provided for in any manner determined by the Committee.  Any such adjustment
made by the Committee shall be conclusive.

 

12.                               Effect of Reorganization or Liquidation.

 

(a)                                  Cash, Stock or Other Property for Stock. 
Except as provided in paragraph 12(b), upon a merger, consolidation,
reorganization, plan of exchange or liquidation involving the Company, as a
result of which the shareholders of the Company receive cash, stock or other
property in exchange for or in connection with their Common Stock (any such
transaction to be referred to in this paragraph 12 as an “Accelerating Event”),
any option or stock appreciation right granted hereunder shall terminate, but
the optionee shall have the right during a 30-day period immediately prior to
any such Accelerating Event to exercise his or her option or stock appreciation
right, in whole or in part, without any limitation with respect to vesting or
exercisability.

 

(b)                                 Stock for Stock.  If the shareholders of the
Company receive capital stock of another corporation (“Exchange Stock”) in
exchange for their Common Stock in any transaction involving a merger,
consolidation, reorganization, or plan of exchange, all options granted
hereunder shall be converted into options to purchase shares of Exchange Stock
and all stock appreciation rights granted hereunder shall be converted into
stock

 

7

--------------------------------------------------------------------------------


 

appreciation rights measured by the Exchange Stock, unless the Committee, in its
sole discretion, determines that any or all such options or stock appreciation
rights granted hereunder shall not be converted, but instead shall terminate in
accordance with the provisions of paragraph 12(a).  The amount and price of
converted options and stock appreciation rights shall be determined by adjusting
the amount and price of the options or stock appreciation rights granted
hereunder to take into account the relative values of the Exchange Stock and the
Common Stock in the transaction.

 

(c)                                  The rights set forth in this paragraph 12
shall be transferable only to the extent the related option or stock
appreciation right is transferable.

 

13.                               Corporate Mergers, Acquisitions, Etc.  The
Committee may also grant options, grant stock appreciation rights, award stock
bonuses and sell stock under the Plan having terms, conditions and provisions
that vary from those specified in the Plan; provided that any such awards are
granted in substitution for, or in connection with the assumption of, existing
options, stock appreciation rights, stock bonuses and stock sold or awarded by
another corporation and assumed or otherwise agreed to be provided for by the
Company pursuant to or by reason of a transaction involving a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation to which the Company or a parent or subsidiary corporation of the
Company is a party.

 

14.                               Amendment of Plan.  The Board may at any time,
and from time to time, modify or amend the Plan in such respects as it shall
deem advisable because of changes in the law while the Plan is in effect or for
any other reason.  Except as provided in paragraphs 6(b)(v), 11, 12 and 13,
however, no change in an award already granted shall be made without the written
consent of the holder of such award.

 

15.                               Approvals.  The obligations of the Company
under the Plan are subject to the approval of state and federal authorities or
agencies with jurisdiction in the matter.  The Company shall not be obligated to
issue or deliver Shares under the Plan if such issuance or delivery would
violate applicable state or federal securities laws, or if compliance with such
laws would, in the opinion of the Company, be unduly burdensome or require the
disclosure of information which would not be in the Company’s best interests.

 

16.                               Employment and Service Rights.  Nothing in the
Plan or any award pursuant to the Plan shall (i) confer upon any employee any
right to be continued in the employment of the Company or any parent or
subsidiary corporation of the Company or shall interfere in any way with the
right of the Company or any parent or subsidiary corporation of the Company by
whom such employee is employed to terminate such employee’s employment at any
time, for any reason, with or without cause, or to increase or decrease such
employee’s compensation or benefits; or (ii) confer upon any person engaged by
the Company or any parent or subsidiary corporation of the Company any right to
be retained or employed by the Company or the parent or subsidiary or to the
continuation, extension, renewal, or modification of any compensation, contract,
or arrangement with or by the Company or the parent or subsidiary.

 

17.                               Rights as a Shareholder.  The recipient of any
award under the Plan shall have no rights as a shareholder with respect to any
Shares until the date of issue to the recipient of a stock certificate for such
Shares.  Except as otherwise expressly provided in the Plan, no adjustment shall
be made for dividends or other rights for which the record date is prior to the
date such stock certificate is issued.

 

Amended:

 

September 13, 2001,

 

 

March 13, 2003,

 

 

and April 26, 2005

 

8

--------------------------------------------------------------------------------